DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2021843, filed on 19 October 2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10: “wherein the entire sleeve 
Claim 15: “The method according to claim 13, wherein the sleeve body….”
Authorization for this examiner’s amendment was given in an interview with Norman Soloway on 20 January 2022.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is both Turk (US3868203) , which discloses (Fig 3-4) a rotatable tire building drum comprising a crown section with a plurality of crown segments forming a crown 
The other closest piece of prior art is Painter (US8689848), which discloses (Fig 4, 5) a rotatable tire building drum comprising a crown section with a plurality of crown segments forming a crown surface with a leading edge that faces towards a bead lock section, a shoulder that defines a transition from the leading edge to the crown surface, and a sleeve that extend around the plurality of crowns segments that are fixedly attached to the crown segment at a side of the shoulder facing away from the bead lock section at a first circumferential edge and a second circumferential edge that is located between the shoulder and the bead-lock position that is unfixed when the plurality of crown segments are in the crown-down position. However, Painter does not disclose that the crown segments “plate” (31) are movable with respect to eh central axis from a crown-down position into a crown-up position in a crown-up direction with at least a vector-component in a radial direction perpendicular to a central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749